Citation Nr: 0714943	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied service connection for PTSD.  That 
rating decision did not consider the appellant's entitlement 
to service connection for any other psychiatric disorder.

On review of the evidence it is clear that the appellant's 
representative now raises the new claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, to include anxiety.  This issue, however, has never 
been the subject of a rating decision, and therefore it is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate and prompt consideration.  


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran has a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., proof of 
veteran status, existence of a current disability, evidence 
of a nexus between a current disability and service, the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification does not 
require an analysis of the evidence already contained in the 
record and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield v. Nicholson, 20 Vet. App. 537, 541.  For the 
aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the veteran has been afforded two VA examinations, 
and there is no known and available pertinent evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.  Hence, the Board finds that VA has fulfilled 
its VCAA obligations to the appellant.

The Claim

The veteran claims entitlement to service connection for 
PTSD.  The Board denies service connection for this claim 
because it finds that the evidence does not warrant 
concluding that the veteran has PTSD.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV). 

In deciding whether the veteran is entitled to service 
connection for PTSD, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source. 

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injury sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Finally, the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Initially, the Board will determine whether the medical 
evidence of record shows that the veteran has a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f).  In this regard, the pertinent 
evidence of record includes service medical records, 
treatment records from the Soldiers' Home in Chelsea, 
Massachusetts, dated from January to March 1955, and January 
2004 and April 2005 VA examinations.  The service medical 
records are negative for complaints, treatment, findings, or 
diagnoses pertinent to PTSD.

January 1955 records from Chelsea Soldiers Home note the 
veteran's report of a one year history of weight loss due to 
nervousness.  In March 1955, complaints and findings related 
to complaints of nervousness, poor sleep, and weight loss 
were noted.  PTSD was not diagnosed.

The veteran was afforded a VA psychiatric examination in 
January 2004.  Unfortunately, the examiner did not review the 
patient's claims file.  He did, however, state that the 
veteran clearly does not meet the criteria for a diagnosis of 
PTSD.  The January 2004 examiner instead concluded that the 
veteran had symptoms of anxiety that met the criteria for an 
anxiety disorder not otherwise specified.  On the basis of a 
patient report that his nervousness was first noted within 
months after discharge from active duty, the examiner opined 
that there was a nexus between the veteran's service and his 
current symptoms.  

The January 2004 VA examiner's medical opinion linking the 
veteran's symptoms of a current anxiety disorder-not any 
PTSD-to his period of service was based solely on the 
uncorroborated assertions by the appellant regarding his 
medical history.  There is no showing that the aforementioned 
examiner consulted any evidence other than the appellant's 
self-reported history.  Indeed, a review of the evidence of 
record reveals no treatment for an anxiety disorder within 
months of service separation.  As noted above, such a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal; Moreau; Swann.  In short, the 
January 2004 opinion was based on an unsubstantiated 
allegation that the veteran's symptoms were associated with 
an established event, injury, or disease in service.  38 
C.F.R. § 3.159(c)(4).  

The veteran was afforded another VA psychiatric examination 
in April 2005.  The examiner reviewed the claims files and 
interviewed the veteran.  He noted the veteran's report of 
irritability in his marriage, his quickness to anger, and his 
nervousness, sleep disturbances, as well as his consumption 
of between five and seven glasses of brandy a day.  Based on 
what the examiner found to be the veteran's anxiety, his 
difficulty socializing or engaging in activities that 
required concentrated attention, and his worrying; the 
examiner concluded that a diagnosis of generalized anxiety 
disorder seemed more appropriate.  He further stated that 
there were no multiple mental disorders, and found that the 
veteran did not have the typical PTSD symptoms of avoidance, 
psychic numbing, an inability to feel close, or startle 
reactions.  He concluded that it was quite clear that PTSD 
was not an appropriate diagnosis for the veteran.

From the Board's review of the medical records detailed 
above, it is clear that the preponderance of the medical 
evidence is against a finding that the veteran has a 
diagnosis of PTSD.  The evidence on file does not show that 
the veteran has ever received a diagnosis of PTSD.  Moreover, 
from the earliest available post-service medical records 
dating from January 1955 to the most recent VA examination in 
April 2005, his treating and examining health care providers, 
to the extent they have provided diagnoses, have determined 
that an anxiety disorder best described the veteran's 
condition.  Indeed, neither of the two VA compensation 
examiners diagnosed the veteran with PTSD.  VA examiners in 
January 2004 and April 2005 concluded that the veteran's 
psychiatric impairment was due to disorders other than PTSD.  
In particular, the April 2005 VA examiner's opinion was based 
on a careful review of the claims file, as well as a mental 
status evaluation of the veteran.  

While the veteran and his representative contend that he has 
PTSD, there is no indication that they are qualified through 
education, training, or experience to offer medical opinions.  
As laypersons, therefore, their statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2006).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
evidence preponderates that the veteran does not have PTSD, 
and entitlement to service connection for PTSD is denied.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


